—Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order of Family Court following a hearing that granted respondent’s amended petition seeking sole custody of the parties’ daughter. Upon our review of the record, we conclude that the court’s determination is supported by the evidence and should not be disturbed. The court properly determined that, under the circumstances, respondent is better able to care for the child’s needs and that it would be in the child’s best interests to transfer custody from petitioner to respondent (see, DeWaal v DeWaal, 249 AD2d 1003; Matter of Muzzi v Muzzi, 189 AD2d 1022, 1023). (Appeal from Order of Oneida County Family Court, Flemma, J.H.O. — Custody.) Present — Green, J. P., Pine, Wisner, Callahan and Balio, JJ.